Citation Nr: 1014808	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  09-16 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date prior to January 1, 2008, 
for additional compensation for a dependent child based upon 
school attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The Veteran served on active duty from November 1976 to 
November 1979.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 administrative decision of the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).

In his May 2009 substantive appeal, the Veteran requested a 
hearing before a Veterans Law Judge.  In a February 2010 
statement, however, the Veteran withdrew his request for a 
hearing.  See 38 C.F.R. § 20.704(e) (2009).   


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are rated 
greater than 30 percent.

2.  The Veteran's son was born in September 1988.

3.  The son began attending college in August 2006, before he 
turned 18 years old.  

4.  A claim for school attendance for the Veteran's son was 
received on December 17, 2007, which was within one year of 
courses attending from January 1, 2006 onward.


CONCLUSION OF LAW

The criteria for compensation based on school attendance of 
the Veteran's son have been met from January 1, 2007.  38 
U.S.C.A. § 101 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.57, 
3.667 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the Veteran in August 2006 
correspondence of the information and evidence needed to 
substantiate and complete a claim for dependency benefits.  
In June 2008 the Veteran was awarded additional compensation 
for a dependent child based upon school attendance.  Since 
this appeal arises from the Veteran's disagreement with the 
effective date assigned following the grant of additional 
compensation, the VCAA requires that the Secretary need only 
provide the Veteran with a generic notice after the initial 
claim for benefits has been filed and before the initial 
decision.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  No additional notice is required in the adjudication 
process because of the other forms of notice-such as notice 
contained in the rating decision and statement of the case 
(SOC)-have already provided the claimant with the notice of 
law applicable to the specific claim on appeal.  Wilson v. 
Mansfied, 506 F.3d 1055 (Fed. Cir. 2007).  

The Veteran has not identified any evidence needed to 
substantiate his claim, and a VA examination is not warranted 
in this case.  In sum, there is no evidence of any VA error 
in notifying or assisting the Veteran that reasonably affects 
the fairness of this adjudication.

A veteran entitled to compensation at the rate of 30 percent 
or more is also entitled to additional payment for his 
dependents.  38 U.S.C.A. § 1115.  Specific rates are provided 
for a veteran's spouse and children.  VA law provides that 
the term "child" means, among other things, an unmarried 
person who is under the age of 18 years or who, after 
attaining the age of 18 years and until completion of 
education or training (but not after attaining the age of 23 
years), is pursuing a course of instruction at an approved 
educational institution.  38 U.S.C.A. § 101(4); 38 C.F.R. § 
3.57(a).

The Veteran's service-connected disabilities are rated 
greater than 30 percent.  His son was born in September 1988, 
he reached the age of 18 in September 2006.  He began college 
in August 2006.  A notice was sent to the Veteran in August 
2006 stating that in order to complete his claim for 
dependency, send VA a VA Form 21-686c, "Declaration of 
Status of Dependents," and a VA Form 21-674, "Request for 
Approval of School Attendance."  The Veteran did not do so.  
Thus, no claim was completed at that time.  

On December 17, 2007, a VA Form 21-686c, was received in 
which the Veteran indicated that he had a son between the 
ages of 18 and 23 years who was attending school.

On June 5, 2008, a VA Form 21-674, was received which 
indicates that the son first entered college on August 21, 
2006.

The RO apparently accepted the June 5, 2008 VA Form 21-674 as 
a claim for compensation based on the school attendance of 
the Veteran's son and assigned an effective date of January 
1, 2008, the date of the son's commencement of his most 
recent school term.  The Veteran asserted on his August 2008 
notice of disagreement that the effective date should be 
January 2006, when his son commenced college.  As noted, the 
record shows that son actually started college in August 
2006. 

Because the Veteran's service-connected disabilities are 
rated greater than 30 percent; the criteria for basic 
entitlement to additional payment for his dependents are met.  
38 U.S.C.A. § 1115.  The Veteran's son began college before 
he turned 18 years old.  Under 38 C.F.R. § 3.667(a), pension 
or compensation may be paid from a child's 18th birthday 
based upon school attendance if the child was at that time 
pursuing a course of instruction at an approved educational 
institution and a claim for such benefits is received within 
1 year of the child's 18th birthday.  

In this case, the child started school in August 2006.  He 
turned 18 years old in September 2006.  An application for 
additional benefits was not thereafter received within 1 year 
of the child's 18th birthday.  Thus, the requirements for an 
effective date retroactive to when the son began school are 
not met.  

A transcript shows that the son continued pursuing education 
at the educational institute continuously, with summer 
breaks.  Since a VA Form 21-686c indicating that the 
Veteran's son was in school and under the age of 23 was 
received on December 17, 2007, the Board considers December 
17, 2007 the date of receipt of claim.  Pension or 
compensation based upon a course of instruction at an 
approved educational institution which was begun after a 
child's 18th birthday may be paid from the commencement of 
the course, if a claim is filed within one year from that 
date.  38 C.F.R. § 3.667(a)(2).  

As such, payment may be made up to one year earlier than the 
date the claim was received.  In this case, the son started a 
new semester in January 2007, therefore, the date of payment 
is from that date since his application, received on December 
17, 2007, was received within one year of that date.  


ORDER

An effective date of January 1, 2007, for additional 
compensation for a dependent child based upon school 
attendance, is granted subject to the law and regulation 
regarding the award of monetary benefits.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


